DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 2/11/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-9, 11-14 and 18-20 under 35 U.S.C. 103 as being unpatentable over Irwin and Swartz and claims 2, 3, 5, 10 and 15 to 17 under 35 U.S.C. 103 as being unpatentable over Irwin and Swartz in view of Orsini have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new reference WO2018041627A1 to Jansson.  Claims 1, 4, 6-7, 9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 2004/0256373 A1) in view of Jansson (WO2018041627A1).  Additionally, claims 2, 3, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin .
With respect to claim 1, applicant has inserted the new limitation of “the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars” into the claims.  
As noted in the rejections below, Irwin does not disclose the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.
However, Jansson makes obvious that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.  Jansson discloses in the abstract that “The welding apparatus further comprises a processor configured to process the input from at least one of the detector (16; 26), the distance sensor (17; 23) and the conductance sensor (24) to provide an output that indicates if there is a blood bag tube inserted between electrodes, or if it is a foreign object.”  Jansson also discloses on page 7, line 28 to page 8, line 5 that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance sensor 24 configured to measure the conductance between the electrodes when the object is squeezed. The apparatus also comprises a processor configured to process the input from at least one of the detector and sensors to provide an output that indicates if there is a proper object (e.g. a blood bag tube) inserted between electrodes, or if it is a foreign object (e.g. a finger).”  Jansson also discloses on page 9, lines 9-13 that “The processor 18 is also configured to compare any of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Irwin such that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars in order to guarantee that the welder always will be operable for the intended materials, and always will be in-operable if e.g. a finger is inserted in the gap as taught by Jansson.
With respect to independent claims 9 and 13, Jansson has been applied in a similar fashion as in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 4, 6-7, 9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 2004/0256373 A1) in view of Jansson (WO2018041627A1).
As to claim 1, Irwin discloses a seal jaw (sealing assembly 28) for use in packaging a product comprising: 
a first sealing bar; a second sealing bar (see paragraph 0049, disclosing “upper seal bar assembly 88 and lower seal bar assembly 90”; 
a servo motor (see servo motor 44) for controlling movement of the second sealing bar between an open position and a closed position where the first sealing bar are in contact (see 
a pneumatic cylinder connected with the first sealing bar and configured to moved the first sealing bar in order to control a pressure between the first and the second sealing bars when in the closed position (see paragraph 0062, disclosing “a pneumatically inflated tube 200 of seal bar substrate assembly 112.”  See also paragraph 0074, disclosing “In order to further enhance the urging of seal bar 194 against tube 200, tube mount bar 198 is supported atop lower frame member 124 via a plurality of pneumatic cylinders 102-104.”).
Irwin does not disclose that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.
However, Jansson makes obvious that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.  Jansson discloses in the abstract that “The welding apparatus further comprises a processor configured to process the input from at least one of the detector (16; 26), the distance sensor (17; 23) and the conductance sensor (24) to provide an output that indicates if there is a blood bag tube inserted between electrodes, or if it is a foreign object.”  Jansson also discloses on page 7, line 28 to page 8, line 5 that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Irwin such that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars in order to guarantee that the welder always will be operable for the intended materials, and always will be in-operable if e.g. a finger is inserted in the gap as taught by Jansson.

As to claim 4, Irwin discloses that the pneumatic cylinder comprises a plurality of pneumatic cylinders configured to control the pressure.  See paragraph 0074, disclosing “In order to further enhance the urging of seal bar 194 against tube 200, tube mount bar 198 is supported atop lower frame member 124 via a plurality of pneumatic cylinders 102-104.”

As to claim 6, Irwin discloses that at least one of the first and second sealing bars cuts a packaging film during or after sealing.  See paragraph 0055, disclosing “Lower frame member severing a bag (see FIG. 5).”  See also paragraph 0062, disclosing “Seal bar 194 is heated to a temperature sufficient to seal and sever a folded web of thermoformable plastic material as it is compressed between a leading nip edge of seal bar 194 and a pneumatically inflated tube 200 of seal bar substrate assembly 112.”

As to claim 7, Irwin discloses that the pneumatic cylinder controls the pressure to provide a clamped position in which the first sealing bar and the second sealing bar are held together with a predetermined pressure.  See paragraph 0069, disclosing “According to such construction, a supply of pressurized air is received from a supply line of a compressor system at an inlet 206 to tube 200.  The compressed air originates from a storage tank of a compressor.  The air is dropped in pressure using a pressure regulator to a desired pressure, which cools the air.”  

As to claim 8, Irwin discloses that the pneumatic cylinder controls the pressure to release at least one of the first sealing bar and the second sealing bar from the clamping position based on a sensor reading. See paragraph 0080, disclosing that “In one case, the supply of pressurized air is regulated using regulator 29 (of FIG. 1) which regulates pressure from a pneumatic shop line for delivery to inlet 206 (or to a control manifold (not shown)).  A user can merely adjust the pressure setting at regulator 29 to realize a desired value.”  See also paragraph 0074, disclosing “One of sensors 228, 229 comprises an optical emitter, whereas another of sensors 230, 231 comprises an optical detector such that an optical beam is provided between pairs of emitters and detectors for sensing the presence of stacked articles between such sensors.  Accordingly, the 

As to claim 9, Irwin discloses a method of creating a seal in packaging film, the method comprising: 
moving, via a servo motor (see servo motor 44), a first sealing bar and a second sealing bar (see paragraph 0049, disclosing “upper seal bar assembly 88 and lower seal bar assembly 90”) from an open position to a closed position (see paragraph 0046, which discloses “Bagging machine 10 provides a relatively high-speed packing apparatus having controlled motion by way of an operating system provided in electrical assembly 30 in conjunction with servo motors that drive rotary kinematic linkages to position, open, and close seal bars within seal bar assembly 36.”  See also paragraph 0048, disclosing that “Accordingly, seal bar assembly 36 can be driven in reciprocating motion between its upper seal bar assembly 88 and its lower seal bar assembly 90 by way of pairs of crank arms 72-74 and 73-75.  Crank arms 72-75 are driven by respective taper lock pulleys, such as pulleys 65 and 66, by way of a respective timing belt, such as timing belt 70.  Timing belt 70 comprises a twin-toothed timing belt that is driven by a taper lock pulley 64.  Pulley 64 is driven by a jack shaft 48 that is supported at either end by a respective bearing 52 and 54.  Jack shaft 48 is driven by a corresponding taper lock pulley 57 that is driven via 
upon reaching the closed position, clamping, via a pneumatic cylinder, the first sealing bar and second sealing bar at a predetermined pressure to create a seal in the packaging film (see paragraph 0062, disclosing “a pneumatically inflated tube 200 of seal bar substrate assembly 112.”  See also paragraph 0074, disclosing “In order to further enhance the urging of seal bar 194 against tube 200, tube mount bar 198 is supported atop lower frame member 124 via a plurality of pneumatic cylinders 102-104.”).

However, Jansson makes obvious detecting if there is an obstruction between the first sealing bar and the second sealing bar and, if so, moving, via a pneumatic cylinder, the second sealing bar away from the first sealing bar.  Jansson discloses in the abstract that “The welding apparatus further comprises a processor configured to process the input from at least one of the detector (16; 26), the distance sensor (17; 23) and the conductance sensor (24) to provide an output that indicates if there is a blood bag tube inserted between electrodes, or if it is a foreign object.”  Jansson also discloses on page 7, line 28 to page 8, line 5 that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance sensor 24 configured to measure the conductance between the electrodes when the object is squeezed. The apparatus also comprises a processor configured to process the input from at least one of the detector and sensors to provide an output that indicates if there is a proper object (e.g. a blood bag tube) inserted between electrodes, or if it is a foreign object (e.g. a finger).”  Jansson also discloses on page 9, lines 9-13 that “The processor 18 is also configured to compare any of the properties measured by means of the detector/ sensors with a threshold value for each property. Said threshold values are selected so as to guarantee that the welder always will be operable for the intended materials, and always will be in-operable if e.g. a finger is inserted in the gap.”



As to claim 11, Irwin discloses that the clamping further comprises cutting the packaging film at a predetermined location in relation to the seal. See paragraph 0055, disclosing “Lower frame member 124 carries a plurality of air cylinders 102-104 which are further used to actuate a seal bar anvil 196 of a seal bar assembly 112 vertically up and down while heat-sealing and severing a bag (see FIG. 5).”  See also paragraph 0062, disclosing “Seal bar 194 is heated to a temperature sufficient to seal and sever a folded web of thermoformable plastic material as it is compressed between a leading nip edge of seal bar 194 and a pneumatically inflated tube 200 of seal bar substrate assembly 112.”

As to claim 12, Jansson as incorporated discloses that detecting comprises detecting, via a sensor the obstruction.  See page 7, line 28 to page 8, line 5, disclosing that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance sensor 24 configured to measure the conductance between the 

As to claim 13, Irwin discloses a packaging system (bagging machine 10) for use in packaging a product, the system comprising: 
a controller (see paragraph 0044, disclosing “An electrical assembly 30 provides a power supply and control system for operating bagging machine 10.  ”); and 
a seal jaw (sealing assembly 28) controlled by the controller (see paragraph 0046, disclosing “Bagging machine 10 provides a relatively high-speed packing apparatus having controlled motion by way of an operating system provided in electrical assembly 30 in conjunction with servo motors that drive rotary kinematic linkages to position, open, and close seal bars within seal bar assembly 36.”), the seal jaw comprising: 
a first sealing bar; a second sealing bar (see paragraph 0049, disclosing “upper seal bar assembly 88 and lower seal bar assembly 90”); 
a servo motor (see servo motor 44), controlled by the controller, for controlling movement of the second sealing bar between an open position and a closed position, where the first and second sealing bars are in contact (see paragraph 0046, which discloses “Bagging machine 10 provides a relatively high-speed packing apparatus having controlled motion by way of an operating system provided in electrical assembly 30 in conjunction with servo motors that drive rotary kinematic linkages to position, open, and close seal bars within seal bar assembly 36.”  See also paragraph 0048, disclosing that “Accordingly, seal bar assembly 36 can be driven 

Irwin does not disclose that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.
However, Jansson makes obvious that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars.  Jansson discloses in the abstract that “The welding apparatus further comprises a processor configured to process the input from at least one of the detector (16; 26), the distance sensor (17; 23) and the conductance sensor (24) to provide an output that indicates if there is a blood bag tube inserted between electrodes, or if it is a foreign object.”  Jansson also discloses on page 7, line 28 to page 8, line 5 that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance sensor 24 configured to measure the conductance between the electrodes when the object is squeezed. The apparatus also comprises a processor configured to process the input from at least one of the detector and sensors to provide an output that indicates if there is a proper object (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Irwin such that the pneumatic cylinder is configured to move the first sealing bar away from the second sealing bar if an obstruction is detected between the first and second sealing bars in order to guarantee that the welder always will be operable for the intended materials, and always will be in-operable if e.g. a finger is inserted in the gap as taught by Jansson.

As to claim 14, Jansson as incorporated discloses a sensor to detect the obstruction.  See page 7, line 28 to page 8, line 5, disclosing that “Thus, a welding apparatus having a safety feature comprises at least one of a) a detector 16 configured to determine a clamping force when the inserted object is squeezed between the electrodes, b) a distance sensor 17 configured to measure the distance between the electrodes when the object is squeezed, c) a conductance sensor 24 configured to measure the conductance between the electrodes when the object is squeezed. The apparatus also comprises a processor configured to process the input from at least one of the detector and sensors to provide an output that indicates if there is a proper object (e.g. a blood bag tube) inserted between electrodes, or if it is a foreign object (e.g. a finger).”  


However, Swartz discloses that at least one of the first and second sealing bars is impulse heated.  See especially column 5, line 54 to column 6, line 3, disclosing that “Sealing element 36 is electrically connected, by means of an anode 36a and a cathode 36b, to an impulse power unit 60 capable of bringing the temperature of sealing element 36 to sealing temperature in less than 0.5 seconds.  Sealing element 36 has a tubular lumen 38 therethrough which is, in one embodiment, open to the atmosphere at a first end and fluidly connected to a vortex tube 70 at a second end.  It is also contemplated that sealing element 36 may be fluidly connected to at both ends to a fluid coolant pumping apparatus, thereby forming a closed/recirculating coolant system.  In this way, sealing element 36 may be instantly brought to the optimal sealing temperature of up to about 425.degree.  C (c. 800.degree.  F.) by application of impulse current to heating element 36, and immediately cooled to room temperature or below by means of forcing chilled coolant fluid 72 from vortex tube 70 through the sealing element lumen 38.”  See also column 9, line 30-41, disclosing that “ This is accomplished by commingling the sealed edges of the total laminate, including the thin LCP layers using a median temperature of 425.degree.  C. (c. 800.degree.  F.), but with a very short impulse (less than 0.5 second) and immediately cooling the commingled materials at the seal line to room temperature in less than 3 seconds.  The speed of the heat and cool application prevents all the commingled layers from deteriorating.  High temperature adhesives used as tie-layers, are also commingled and integrated into the seal mix area along with the LCP core layers and outer laminated thermoplastic film layers.  The seal invention in this combination of materials is a seal that can fuse both high and low temperature films, such as LCP and low density metallized polyester or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one of the first and second sealing bars is impulse heated as taught by Swartz in order to achieve speed in the heating and cooling application which prevents the commingled layers from deteriorating and additionally to achieve a sealing mode that enables the manufacture of high barrier, hot-fill packaging and other high temperature applications, such as autoclavable medical bags, that need the barrier and temperature properties of LCP.

As to claim 18, Irwin discloses that the pneumatic cylinder comprises a plurality of pneumatic cylinders.  See paragraph 0074, disclosing “In order to further enhance the urging of seal bar 194 against tube 200, tube mount bar 198 is supported atop lower frame member 124 via a plurality of pneumatic cylinders 102-104.”

As to claim 19, Irwin discloses that at least one of the first and second sealing bars cuts a packaging film during or after sealing.  See paragraph 0055, disclosing “Lower frame member 124 carries a plurality of air cylinders 102-104 which are further used to actuate a seal bar anvil 196 of a seal bar assembly 112 vertically up and down while heat-sealing and severing a bag (see FIG. 5).”  See also paragraph 0062, disclosing “Seal bar 194 is heated to a temperature sufficient to seal and sever a folded web of thermoformable plastic material as it is compressed between a leading nip edge of seal bar 194 and a pneumatically inflated tube 200 of seal bar substrate assembly 112.”

As to claim 20, Irwin discloses that the pneumatic cylinder controls the pressure to provide a clamped position in which the first sealing bar and the second sealing bar are held together with a predetermined pressure.  See paragraph 0069, disclosing “According to such construction, a supply of pressurized air is received from a supply line of a compressor system at an inlet 206 to tube 200.  The compressed air originates from a storage tank of a compressor.  The air is dropped in pressure using a pressure regulator to a desired pressure, which cools the air.”  See paragraph 0080, disclosing that “In one case, the supply of pressurized air is regulated using regulator 29 (of FIG. 1) which regulates pressure from a pneumatic shop line for delivery to inlet 206 (or to a control manifold (not shown)).  A user can merely adjust the pressure setting at regulator 29 to realize a desired value.”  See also paragraph 0074, disclosing “One of sensors 228, 229 comprises an optical emitter, whereas another of sensors 230, 231 comprises an optical detector such that an optical beam is provided between pairs of emitters and detectors for sensing the presence of stacked articles between such sensors.  Accordingly, the presence of a stack of articles can be detected.  This information can be used to time when seal bar assembly 110 is driven into engagement with seal bar substrate assembly 112 to form a bag edge in multiple layers of thermoformable plastic sheet material provided therebetween.  Accordingly, sensors 228-231 can be used as a safety switch along with a control system in order prevent operation or to re-time operation when upper seal bar assembly 88 is brought into engagement with lower seal bar assembly 90 based on the detected position of articles relative to a folded film.”

Claims 2, 3, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US 2004/0256373 A1) and Jansson (WO2018041627A1) as applied to claims 1, 4, 6-7, 9, 11-15 and 18-20 above, and further in view of Orsini (US 2004/0083682 A1).

As to claim 2, Irwin does not disclose that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars.
However, Orsini discloses that it is known that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars.  See Figure 1, showing an L bar sealer.  Orsini teaches in paragraph 0002 that “L-bar sealers are generally used to seal heat shrinkable plastic centerfolded film around an object to be packaged.  The object to be packaged is wrapped with the film, and the L-sealer top jaw is lowered to cut and seal together abutting surfaces of the centerfold film.  The L-bar makes two seals at one time, sealing both the edge of the centerfold wrap and also cutting and sealing across the width.  Films such as polypropylene, PVC and polyethylene are typically sealed with L-bar sealers.  The sealers can be manual, semi-automatic or fully automatic.”  See also paragraph 0015, disclosing “Turning now to FIG. 1, there is a shown a portion of an L-seal apparatus for a packaging machine in accordance with an embodiment of the present invention.  The bottom jaw of the L-bar includes a front jaw assembly 12 and a cross jaw assembly 10.  For purposes of illustration, the cross jaw assembly 10 will be discussed to illustrate the construction of the L-bar, although those skilled in the art will appreciate that analogous components typically are used to make up the front jaw assembly 12.  In the preferred embodiment shown, the bottom jaw assembly is stationary and the top jaw assembly (not shown) is movable from an open non-sealing position to a closed, sealing position that sandwiches the film between the top and bottom jaws.  Those skilled in the art will 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars in order to seal heat shrinkable plastic centerfolded film around an object to be packaged.  

As to claim 3, Irwin does not disclose that the second sealing bar comprises a second set of sealing bars, comprising second horizontal and vertical sealing bars.
However, as noted above, Orsini discloses that the second sealing bar comprises a second set of sealing bars, comprising second horizontal and vertical sealing bars.  Orsini teaches in paragraph 0002 that “L-bar sealers are generally used to seal heat shrinkable plastic centerfolded film around an object to be packaged.  The object to be packaged is wrapped with the film, and the L-sealer top jaw is lowered to cut and seal together abutting surfaces of the centerfold film.  The L-bar makes two seals at one time, sealing both the edge of the centerfold wrap and also cutting and sealing across the width.  Films such as polypropylene, PVC and polyethylene are typically sealed with L-bar sealers.  The sealers can be manual, semi-automatic or fully automatic.”  See also paragraph 0015, disclosing “Turning now to FIG. 1, there is a shown a portion of an L-seal apparatus for a packaging machine in accordance with an embodiment of the present invention.  The bottom jaw of the L-bar includes a front jaw assembly 12 and a cross jaw assembly 10.  For purposes of illustration, the cross jaw assembly 10 will be discussed to illustrate the construction of the L-bar, although those skilled in the art will appreciate that analogous components typically are used to make up the front jaw assembly 12.  In the preferred 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second sealing bar comprises a second set of sealing bars, comprising second horizontal and vertical sealing bars in order to seal heat shrinkable plastic centerfolded film around an object to be packaged.  

As to claim 10, Irwin does not disclose during the movement of the first sealing bar and the second sealing bar, impulse heating at least one of the first and second sealing bars.
However, Orsini makes obvious that during the movement of the first sealing bar and the second sealing bar, impulse heating at least one of the first and second sealing bars.  Orsini teaches in paragraph 0019 that “heat is input to the seal element 30 in an impulse mode.  For example, at the point of jaw closure where the hot seal element is pressing the film layers against a sealing pad surface, the closure of the top jaws activates a detection circuit that then triggers a specific duration of pulse of current through the seal element 30 to increase the temperature of the element to physically produce a seal and cut.  The impulse replaces the heat that the seal wire loses during the sealing process, such as to the two webs of film and to the opposite seal surface, and the heat lost to the surrounding environment, particularly between seals.  The suitable amount of current for the impulse mode and the duration of the impulse depend in part on the gauge and type of film to be sealed and the desired quality of the seal.  For example, a voltage of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that during the movement of the first sealing bar and the second sealing bar as in Irwin, impulse heating at least one of the first and second sealing bars as in Orsini in order to achieve minimum temperature necessary to effectuate a seal.

As to claim 16, Irwin does not disclose that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars.
However, Orsini discloses that it is known that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars.  See Figure 1, showing an L 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the first sealing bar comprises a first set of sealing bars, comprising first horizontal and vertical sealing bars in order to seal heat shrinkable plastic centerfolded film around an object to be packaged.  


However, as noted above, Orsini discloses that the second sealing bar comprises a second set of sealing bars, comprising second horizontal and vertical sealing bars.  Orsini teaches in paragraph 0002 that “L-bar sealers are generally used to seal heat shrinkable plastic centerfolded film around an object to be packaged.  The object to be packaged is wrapped with the film, and the L-sealer top jaw is lowered to cut and seal together abutting surfaces of the centerfold film.  The L-bar makes two seals at one time, sealing both the edge of the centerfold wrap and also cutting and sealing across the width.  Films such as polypropylene, PVC and polyethylene are typically sealed with L-bar sealers.  The sealers can be manual, semi-automatic or fully automatic.”  See also paragraph 0015, disclosing “Turning now to FIG. 1, there is a shown a portion of an L-seal apparatus for a packaging machine in accordance with an embodiment of the present invention.  The bottom jaw of the L-bar includes a front jaw assembly 12 and a cross jaw assembly 10.  For purposes of illustration, the cross jaw assembly 10 will be discussed to illustrate the construction of the L-bar, although those skilled in the art will appreciate that analogous components typically are used to make up the front jaw assembly 12.  In the preferred embodiment shown, the bottom jaw assembly is stationary and the top jaw assembly (not shown) is movable from an open non-sealing position to a closed, sealing position that sandwiches the film between the top and bottom jaws.  Those skilled in the art will appreciate that the bottom jaw assembly could be movable and the top jaw assembly stationary, or both the top and bottom jaws could be movable.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second sealing bar comprises a second set of sealing bars, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK